DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
The amendment dated 3/30/2022 has been considered and entered into the record.  The limitations of claim 8 have been incorporated into claim 1.  Accordingly, the previous rejection of claim 1, which did not address claim 8, has been withdrawn.  Claims 6 and 8 have been cancelled.  Furthermore, Applicant’s arguments pertaining to the prior art rejections based upon Claims 1–5, 7, and 9–22 remain pending and are examined below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “a hydrated filler.”  Claim 9 requires “a portion of the filler is not hydrated.”  It is unclear to the Examiner how a portion of the filler in claim 9 is not hydrated, when the only filler required in claim 1, from which claim 9 depends, is hydrated.


	Double Patenting
Claims 1–5, 7, 9, 14–18, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–23 of U.S. Patent No. 9,181,486 in view of Stepanian.  The ’486 patent claims anticipate the instant invention but for the embedded opacifying compound.  Stepanian teaches aerogel composite materials comprising lofty fibrous batting reinforcement and finely dispersed dopant materials, such as opacifiers.  Stepanian abstract, ¶ 33.  Materials useful as an opacifier in the aerogel include carbon black, titania, iron oxides, and silicon carbide.  Id. ¶ 33.  The ordinarily skilled artisan would have found it obvious to have added the opacifying material of Stepanian (e.g., carbon black, silicon carbide, etc.) to improve the aerogel’s performance at higher temperatures.  See id.
Claims 1–5, 7, and 9–22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–14 and 20–23 of U.S. Patent No. 10,487,263 in view of Stepanian.  The ’263 patent claims anticipate the instant invention but for the embedded opacifying compound.  Stepanian teaches aerogel composite materials comprising lofty fibrous batting reinforcement and finely dispersed dopant materials, such as opacifiers.  Stepanian abstract, ¶ 33.  Materials useful as an opacifier in the aerogel include carbon black, titania, iron oxides, and silicon carbide.  Id. ¶ 33.  The ordinarily skilled artisan would have found it obvious to have added the opacifying material of Stepanian (e.g., carbon black, silicon carbide, etc.) to improve the aerogel’s performance at higher temperatures.  See id.
Claims 1–5, 7, and 9–22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–23 U.S. Patent No. 11,261,380 in view of Stepanian.  The ’380 patent’s claims anticipate the instant invention but for the embedded opacifying compound.  Stepanian teaches aerogel composite materials comprising lofty fibrous batting reinforcement and finely dispersed dopant materials, such as opacifiers.  Stepanian abstract, ¶ 33.  Materials useful as an opacifier in the aerogel include carbon black, titania, iron oxides, and silicon carbide.  Id. ¶ 33.  The ordinarily skilled artisan would have found it obvious to have added the opacifying material of Stepanian (e.g., carbon black, silicon carbide, etc.) to improve the aerogel’s performance at higher temperatures.  See id.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786